Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s Response dated 04 June 2021, Applicant amended claims 21, 23, 24, 26-28, 30, 31, and 33-40 and argued against all rejections put forth in the Non-Final Office Action date 08 March 2021. 
Based on the amendments to the claims, the rejections of claims 21-40 previously put forth are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, 30-35, 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway et al., U.S. Patent Number 7,865,394 B1 in view of Scott et al., U.S. Patent Publication Number 2013/0159920 A1 and further in view of Li et al., U.S. Patent Number 9,654,817 B2.

Claim 21:
Calloway discloses a method comprising: 
extracting context-specific information about the content (see Column 2, Lines 56-63 – Calloway discloses this limitation in that customer specific information may be extracted from client databases and user  to drive the customization of future content.); and 
providing an interactive widget that displays rich media that is related to the content (see Column 3, Lines 48-52 – Calloway discloses this limitation in that the individualized message utilizes a standard email template containing a rich media message.) and a context-specific action bar to the first electronic device (see Column 33, Lines 5-15 – Calloway discloses this limitation in that transactional email is used which allows the recipient to collect additional information and to make purchases directly from the email message via buttons and selection items in the message.); 
wherein the chat application associated with the first electronic device instantiates the interactive widget (see Column 12, Lines 12-20 – Calloway discloses this limitation in that email messages containing multimedia content preferably begin playing the message upon message selection or opening of the message.). 
Calloway fails to expressly disclose receiving, at a server, content that is from a chat application associated with a first electronic device.
Scott teaches receiving, at a server, content that is from a chat application associated with a first electronic device (see Paragraph 0029 – Scott teaches this limitation in that prior use history such as chatting history may be included in considering the scenario of a user’s input.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include receiving, at a server, content that is from a chat application associated with a first electronic device for the purpose of providing 
The combination of Calloway and Scott fails to expressly teach:
notifying the first electronic device that a second electronic device is playing a video using the interactive widget; 
receiving a sync command from the first electronic device; and 
synchronizing a position in the video on the first electronic device to match a position in the video on the second electronic device.
Li teaches:
notifying the first electronic device that a second electronic device is playing a video using the interactive widget (see Column 14, Lines 32-48 – Li teaches this limitation in that a synchronization protocol for a midway join process when video playback is already in session, a participant sends a JOIN message from the participant device to the moderator to indicate that the video is to be played on the participant device.); 
receiving a sync command from the first electronic device (see Column 14, Lines 44-55 – Li teaches this limitation in that the moderator determines its position and communicates it to the participant in a START message which further includes time position and playback speed.); and 
synchronizing a position in the video on the first electronic device to match a position in the video on the second electronic device (see Column 14, Lines 51-55 – Li teaches this limitation in that participant will calculate the playback position based on the START message and begin playback at the calculated position.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Calloway and Scott, to include:
notifying the first electronic device that a second electronic device is playing a video using the interactive widget; 
receiving a sync command from the first electronic device; and 
synchronizing a position in the video on the first electronic device to match a position in the video on the second electronic device
for the purpose of enabling users to synchronize within a predetermined tolerance video playback on multiple mobile devices, such that participants in different locations are able to watch the same video on their own devices as if they were watching the video on one device together, always sharing the same video context among them (see Column 2, Lines 48-54). Further, Calloway, Scott, and Li are concerned with providing the same context to individualized content to multiple users.

Claim 23:
As indicated in the above rejection, the combination of Calloway, Scott, and Li teaches every limitation of claim 21. Calloway fails to expressly teach wherein the content is a uniform resource locator (URL) that links to the video and the rich media includes the video, a video name, a preview image, and a description of the video.  
Scott teaches wherein the content is a uniform resource locator (URL) that links to the video and the rich media includes the video, a video name, a preview image, and a description of the video (see Paragraphs 0124-0126 and Figure 9 – Scott teaches this limitation in that the rich media may include a video clip (908) including a name, preview image, and time description of the video. Also see Paragraph 0128 – Scott further teaches that the content may be an embedded video or may be a hyperlink to the video.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include wherein the content is a uniform resource locator (URL) that links to the video and the rich media includes the video, a video name, a preview image, and a description of the video for the purpose of providing supplemental information to a user to enhance the user experience (see Paragraph 0026). Further, both Calloway and Scott are concerned with using user-specific context to optimize a messaging experience.

Claim 24:
The combination of Calloway, Scott, and Li teaches the method of claim 23, wherein the context-specific action bar includes options to initiate one or more of: 
launching the video (see Column 22, Lines 9-16 – Calloway discloses this limitation in that once opened, a message can play a video and then prompts the recipient to select an option to launch a customized message.), pausing the video, fast-forwarding the video, rewinding the video, or stopping the video.

Claim 25:
As indicated in the above rejection, the combination of Calloway, Scott, and Li teaches every limitation of claim 21. Calloway fails to expressly teach wherein the rich media includes a map and one or more of options to zoom in or out, navigate to different portions of the map, or track a current location on the map.  
Scott teaches wherein the rich media includes a map and one or more of options to zoom in or out, navigate to different portions of the map, or track a current location on the map (see Paragraphs 0032 and 0119 – Scott teaches this limitation in that the rich candidates may include a map showing navigation from a user’s current location to a desired location.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, disclosed in Calloway, to include wherein the rich media includes a map and one or more of options to zoom in or out, navigate to different portions of the map, or track a current location on the map for the purpose of providing supplemental information to a user to enhance the user experience (see Paragraph 0026). Further, both Calloway and Scott are concerned with using user-specific context to optimize a messaging experience.

Claim 26:
As indicated in the above rejection, the combination of Calloway, Scott, and Li teaches every limitation of claim 21. The combination of Calloway and Scott fails to expressly teach:
wherein notifying the first electronic device that the second electronic device is playing the video further includes an identification of a location in the video where the video is being played, and further comprising:
providing the interactive widget that displays the rich media that is related to the content and the context-specific action bar to a second electronic device.
Li teaches:
wherein notifying the first electronic device that the second electronic device is playing the video further includes an identification of a location in the video where the video is being played (see Column 10, Lines 26-32 – Li teaches this limitation in that the moderator may receive position (location within the video) updates from the participant devices.), and further comprising:
providing the interactive widget that displays the rich media that is related to the content and the context-specific action bar to a second electronic device (see Column 13, Lines 10-20 – Li teaches this limitation in that the moderator sends an INVITE message to each participant device to include parameters for preparing to watch the synchronized video on the participant device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Calloway and Li, to include:
wherein notifying the first electronic device that the second electronic device is playing the video further includes an identification of a location in the video where the video is being played, and further comprising:
providing the interactive widget that displays the rich media that is related to the content and the context-specific action bar to a second electronic device
for the purpose of enabling users to synchronize within a predetermined tolerance video playback on multiple mobile devices, such that participants in different locations are able to watch the same video on their own devices as if they were watching the video on one device together, always sharing the same video context among them (see Column 2, Lines 48-54). Further, Calloway, Scott, and Li are concerned with providing the same context to individualized content to multiple users.

Claim 27:
The combination of Calloway, Scott, and Li teaches the method of claim 21, wherein the interactive widget is activated responsive to selecting the rich media (see Column 4, Lines 40-43 – Calloway discloses this limitation in that the URL is activated immediately upon selecting the message, and alternatively upon opening or upon user selection of the graphic, or text, associated with the URL link.).  

Claims 28 and 30-34:
	Claim 28 and 30-34 are the non-transitory storage medium claims that correspond to the method claims 21 and 23-27. Therefore, claims 28 and 30-34 are rejected under the combination of Calloway, Scott, and Li for the same reasons as method claims 21 and 23-27 above. In addition, Calloway discloses a non-transitory storage medium with instructions (see Column 8, Lines 33-49 and Column 38, Lines 18-29).

Claims 35 and 37-40: 	
Claim 35 and 37-40 are the system claims that corresponds to the method claims 21 and 23-26. Therefore, claims 35 and 37-40 are rejected under the combination of Calloway, Scott, and Li for the same reasons as method claims 21 and 23-26 above. In addition, Calloway discloses a system comprising one or more processors and a memory that stores instructions (see Column 40, Lines 19-52).

Claims 22, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Calloway, Scott, and Li in view of Beyda, William, U.S. Patent Publication Number 2003/0229722 A1.

  Claim 22:
As indicated in the above rejection, the combination of Calloway, Scott, and Li teaches every limitation of claim 21. The combination fails to expressly teach:
receiving a first indication that the rich media was forwarded to a second electronic device; 
receiving a second indication that the rich media was viewed at the second electronic device; and 
in response to receiving the second indication, sending a notification to the first electronic device to be displayed within the chat application that the rich media was viewed at the second electronic device.
Beyda teaches:
receiving a first indication that the rich media was forwarded to a second electronic device (see Paragraph 0037 – Beyda teaches this limitation in that a notification may be sent to the sender to indicate that the message is being forwarded to the receiver.); 
receiving a second indication that the rich media was viewed at the second electronic device (see Paragraph 0037 – Beyda teaches this limitation in that a notification may be sent to the sender to indicate that the message has been viewed by the receiver.); and 
in response to receiving the second indication, sending a notification to the first electronic device to be displayed within the chat application that the rich media was viewed at the second electronic device (see Paragraph 0043 – Beyda teaches this limitation in that a notification may be sent via instant message to the sender to indicate that the message has been opened or read.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method, taught in Calloway, Scott, and Li, to include:
receiving a first indication that the rich media was forwarded to a second electronic device; 
receiving a second indication that the rich media was viewed at the second electronic device; and 
in response to receiving the second indication, sending a notification to the first electronic device to be displayed within the chat application that the rich media was viewed at the second electronic device
for the purpose of informing a sender of the status of messages based on one or more established or designated rules (see Paragraph 0026). Further, both Calloway and Beyda are concerned with optimizing a user’s customized messaging experience.

Claim 29:
	Claim 29 is the non-transitory storage medium claim that corresponds to the method claim 22. Therefore, it is rejected under the combination of Calloway, Scott, Li, and Beyda for the same reasons as method claim 22 above. In addition, Calloway discloses a non-transitory storage medium (see Column 8, Lines 33-49).

Claim 36: 	
Claim 36 is the system claim that corresponds to the method claim 22. Therefore, it is rejected under the combination of Calloway, Scott, Li, and Beyda for the same reasons as method claim 22 above. In addition, Calloway discloses a system (see Column 8, Lines 50-55).

Response to Arguments
Applicant’s arguments with respect to claims 21, 28, 35, and their dependent claims have been considered but are moot in light of the new grounds of rejection, specifically in light of Li et al., U.S. Patent Number 9,654,817.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470.  The examiner can normally be reached on M-F 12p-8p ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY M. FORTINO
Examiner
Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143